20-11561     Doc 2   Filed 06/30/20   Entered 06/30/20 22:23:28   Main Document   Pg
                                         1 of 13



   DAVIS POLK & WARDWELL LLP
   450 Lexington Avenue
   New York, New York 10017
   Telephone: (212) 450-4000
   Facsimile: (212) 701-5800
   Marshall S. Huebner
   Timothy Graulich
   James I. McClammy
   Stephen D. Piraino (pro hac vice pending)


   Proposed Counsel to the Debtors
   and Debtors in Possession

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK

   In re:

                                                    Chapter 11 Case No.
   GRUPO AEROMÉXICO, S.A.B. de C.V.,
                                                    20-11563 (___)
   Debtor.

   Tax Id. No. N/A

   In re:

                                                    Chapter 11 Case No.
   AEROVÍAS DE MÉXICO, S.A. de C.V,
                                                    20-11561 (___)
   Debtor.

   Tax Id. No. XX-XXXXXXX
20-11561     Doc 2   Filed 06/30/20     Entered 06/30/20 22:23:28       Main Document           Pg
                                           2 of 13




   In re:


   AEROLITORAL, S.A. de C.V.,                            Chapter 11 Case No.

                                                         20-11565 (___)
   Debtor.

   Tax Id. No. XX-XXXXXXX


   In re:


   AEROVÍAS EMPRESA DE CARGO, S.A. de                    Chapter 11 Case No.
   C.V.,
                                                         20-11566 (___)

   Debtor.

   Tax Id. No. XX-XXXXXXX

                  DEBTORS’ MOTION FOR AN ORDER DIRECTING
                  JOINT ADMINISTRATION OF CHAPTER 11 CASES

            Grupo Aeroméxico, S.A.B. de C.V. (“Grupo Aeroméxico”) and togethor with

   certain of its affiliates that are debtors and debtors in possession in these proceedings

   (collectively, the “Debtors”; the Debtors collectively with their direct and indirect non-

   Debtor subsidiaries, the “Company” or “Aeroméxico”) hereby move (this “Motion”)

   this Court for entry of an order, substantially in the form attached hereto as Exhibit A

   (the “Order”), granting the relief described below. In support thereof, the Debtors refer

   to the contemporaneously-filed Declaration of Ricardo Javier Sánchez Baker in Support

   of the Debtors’ Chapter 11 Petitions and First Day Pleadings (the “Sánchez

   Declaration”) and further represent as follows:




                                               2
20-11561    Doc 2     Filed 06/30/20     Entered 06/30/20 22:23:28         Main Document             Pg
                                            3 of 13



                                     Jurisdiction and Venue

           1.     The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

   §§ 157 and 1334 and the Amended Standing Order of Reference M-431, dated January

   31, 2012 (Preska, C.J.). This is a core proceeding pursuant to 28 U.S.C. § 157(b) and,

   pursuant to Rule 7008 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

   Rules”), the Debtors consent to entry of a final order by the Court in connection with this

   Motion to the extent that it is later determined that the Court, absent consent of the parties,

   cannot enter a final order or judgment consistent with Article III of the United States

   Constitution. Venue is proper before the Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Background

           2.     On the date hereof (the “Petition Date”), the Debtors each commenced

   with this Court a voluntary case under chapter 11 of title 11 of the United States Code

   (the “Bankruptcy Code”). The Debtors are authorized to operate their businesses and

   manage their properties as debtors in possession pursuant to sections 1107(a) and 1108 of

   the Bankruptcy Code. To date, the United States Trustee for the Southern District of New

   York (the “U.S. Trustee”) has not appointed a statutory committee of creditors in these

   chapter 11 cases, nor has the Court appointed a trustee or examiner therein.

           3.     The Debtors and their direct and indirect subsidiaries constitute the largest

   airline in Mexico and are collectively known as Mexico’s “global airline,” providing

   public air carrier services for passengers and goods (including fleet and cargo services) in

   and outside of Mexico, and services related to such air operations. The Debtors are one of

   the four founding members of the SkyTeam airline alliance, and their businesses include

   Aeroméxico, Aeroméxico Connect, Aeroméxico Cargo and Aeroméxico Servicios.


                                                 3
20-11561    Doc 2     Filed 06/30/20     Entered 06/30/20 22:23:28        Main Document           Pg
                                            4 of 13



   Additional information about the Debtors’ businesses and affairs, capital structure and

   prepetition indebtedness and the events leading up to the Petition Date can be found in

   the Sánchez Declaration, filed contemporaneously herewith.

                                        Relief Requested

           4.      By this Motion, the Debtors seek entry of an Order directing joint

   administration of these cases for procedural purposes only, pursuant to Bankruptcy

   Rule 1015(b).

           5.      Bankruptcy Rule 1015(b) provides, in relevant part, that if “two or more

   petitions are pending in the same court by or against . . . a debtor and an affiliate, the

   court may order a joint administration of the estates.” The Debtors are “affiliates” as that

   term is defined under section 101(2) of the Bankruptcy Code. Accordingly, this Court is

   authorized to grant the requested relief by virtue of the fact that Grupo Aeroméxico is the

   direct or indirect parent of each of the other Debtors.

           6.      On the date hereof, the Debtors commenced the four chapter 11 cases

   referenced above by filing petitions for voluntary relief with this Court. Given the

   provisions of the Bankruptcy Code and the Debtors’ affiliation, joint administration of

   these cases is warranted. Joint administration will avoid the preparation, replication,

   service and filing, as applicable, of duplicative notices, applications and orders, thereby

   saving the Debtors considerable expense and resources. The Debtors’ financial affairs

   and business operations are closely related. Many of the motions, hearings and orders in

   these chapter 11 cases will affect each Debtor and their respective estates. The rights of

   creditors will not be adversely affected, as this Motion requests only administrative, and

   not substantive, consolidation of the estates. Moreover, each creditor can still file its


                                                 4
20-11561      Doc 2   Filed 06/30/20      Entered 06/30/20 22:23:28          Main Document            Pg
                                             5 of 13



   claim against a particular estate. In fact, all creditors will benefit by the reduced costs that

   will result from the joint administration of these chapter 11 cases. The Court also will be

   relieved of the burden of entering duplicative orders and maintaining duplicative files.

   Finally, supervision of the administrative aspects of these chapter 11 cases by the U.S.

   Trustee will be simplified.

            7.     Accordingly, the Debtors respectfully request that the caption of their

   cases be modified to reflect the joint administration of these chapter 11 cases, as follows:

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK

   In re:
                                                            Chapter 11 Case No.

   GRUPO AEROMÉXICO, S.A.B. de C.V., et                     20-11563 (___)
   al.,
                                                            (Jointly Administered)

   Debtors.


            8.     The Debtors also seek the Court’s direction that a notation substantially

   similar to the following be entered on the docket of each of the Debtors’ chapter 11 cases

   to reflect the joint administration of these cases:

            An Order has been entered in this case directing the procedural
            consolidation and joint administration of the chapter 11 cases of Grupo
            Aeroméxico, S.A.B. de C.V., Aerovias de México, S.A. de C.V,
            Aerolitoral, S.A. de C.V. and Aerovías Empresa de Cargo, S.A. de C.V.
            The docket in Case No. 20-11563 (___) should be consulted for all matters
            affecting this case.
            9.     Finally, the Debtors seek to file their monthly operating reports required

   by the Operating Guidelines and Reporting Requirement for Debtors in Possession and

   Trustees, issued by the Executive Office of United States Trustees (rev. 11/27/13), by


                                                  5
20-11561    Doc 2      Filed 06/30/20      Entered 06/30/20 22:23:28      Main Document            Pg
                                              6 of 13



   consolidating the information required for each debtor in one report that tracks and

   breaks out all of the specific information (e.g., receipts, disbursements, etc.) on a debtor-

   by-debtor basis in each monthly operating report.

                                               Notice

           10.    Notice of this Motion will be provided to (a) the U.S. Trustee, (b) each of

   the Debtors’ 30 largest unsecured creditors on a consolidated basis, (c) each of the

   Debtors’ five largest secured creditors on a consolidated basis, (d) the Internal Revenue

   Service, (e) the United States Attorney’s Office for the Southern District of New York,

   (f) any party that has requested notice pursuant to Bankruptcy Rule 2002 (collectively,

   the “Notice Parties”).    A copy of this Motion and any order approving it will also be

   made    available    on   the    Debtors’     Case   Information    Website     located    at

   https://dm.epiq11.com/aeromexico. In light of the nature of the relief requested in this

   Motion, the Debtors respectfully submit that no further notice is necessary.

                                         No Previous Request


           11.    No previous request for the relief sought herein has been made by the

   Debtors to this or any other court.



                          [Remainder of Page Intentionally Left Blank]




                                                 6
20-11561    Doc 2    Filed 06/30/20     Entered 06/30/20 22:23:28         Main Document      Pg
                                           7 of 13



           WHEREFORE, the Debtors respectfully request that the Court enter the proposed

   form of order, substantially in the form attached hereto, granting the relief requested

   herein and such other and further relief as the Court deems just and proper.

   Dated: June 30, 2020
          New York, New York


                                               DAVIS POLK & WARDWELL LLP

                                               By: /s/ Timothy Graulich


                                               450 Lexington Avenue
                                               New York, New York 10017
                                               Tel: (212) 450-4000
                                               Fax: (212) 607-7983
                                               Marshall S. Huebner
                                               Timothy Graulich
                                               James I. McClammy
                                               Stephen D. Piraino (pro hac vice pending)
                                               Proposed Counsel to the Debtors and Debtors in
                                               Possession




                                               7
20-11561   Doc 2    Filed 06/30/20     Entered 06/30/20 22:23:28   Main Document   Pg
                                          8 of 13




                                    SCHEDULE 1
                                   (Debtor Entities)

   1.      Grupo Aeroméxico, S.A.B. de C.V.

   2.      Aerovías de México, S.A. de C.V.

   3.      Aerolitoral, S.A. de C.V.

   4.      Aerovías Empresa de Cargo, S.A. de C.V.
20-11561   Doc 2   Filed 06/30/20   Entered 06/30/20 22:23:28   Main Document   Pg
                                       9 of 13




                                    EXHIBIT A
20-11561     Doc 2   Filed 06/30/20   Entered 06/30/20 22:23:28   Main Document   Pg
                                        10 of 13




   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK

   In re:

                                                    Chapter 11 Case No.
   GRUPO AEROMÉXICO, S.A.B. de C.V.,
                                                    20-11563 (___)
   Debtor.

   Tax Id. No. N/A


   In re:


   AEROVÍAS DE MÉXICO, S.A. de C.V,                 Chapter 11 Case No.

                                                    20-11561 (___)
   Debtor.

   Tax Id. No. XX-XXXXXXX


   In re:


   AEROLITORAL, S.A. de C.V.,                       Chapter 11 Case No.

                                                    20-11565 (___)
   Debtor.

   Tax Id. No. XX-XXXXXXX
20-11561        Doc 2    Filed 06/30/20        Entered 06/30/20 22:23:28              Main Document            Pg
                                                 11 of 13




   In re:


   AEROVÍAS EMPRESA de CARGO, S.A. de                              Chapter 11 Case No.
   C.V.,
                                                                   20-11566 (___)

   Debtor.

   Tax Id. No. XX-XXXXXXX

                                 ORDER DIRECTING
                     JOINT ADMINISTRATION OF CHAPTER 11 CASES


            Upon the motion (the “Motion”) 1 of the Debtors for entry of an order (this

   “Order”) pursuant to Bankruptcy Rule 1015(b) directing the joint administration of the

   Debtors’ chapter 11 cases for procedural purposes only; and the Court having jurisdiction

   to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and

   1334 and the Amended Standing Order of Reference M-431, dated January 31, 2012

   (Preska, C.J.); and consideration of the Motion and the relief requested therein being a

   core proceeding under 28 U.S.C. § 157(b); and venue being proper before the Court

   pursuant to 28 U.S.C. §§ 1408 and 1409; and due and proper notice of the Motion having

   been provided to the Notice Parties, and it appearing that no other or further notice need

   be provided; and the Court having reviewed the Motion and held a hearing to consider

   the relief requested in the Motion on a final basis (the “Hearing”); and upon the Sánchez

   Declaration, filed contemporaneously with the Motion, and the record of the Hearing; and

   the Court having determined that the legal and factual bases set forth in the Motion and at
            1
              Unless otherwise defined herein, each capitalized term shall have the meaning ascribed to such
   term in the Motion.


                                                        2
20-11561      Doc 2    Filed 06/30/20     Entered 06/30/20 22:23:28        Main Document           Pg
                                            12 of 13




   the Hearing establish just cause for the relief granted herein; and the Court having

   determined that the relief granted herein is in the best interests of the Debtors, their

   estates, their creditors and all parties in interest; and upon all of the proceedings had

   before the Court and after due deliberation and sufficient cause appearing therefor;

      IT IS HEREBY ORDERED THAT

      1.    The relief requested in the Motion is hereby granted as set forth herein;

      2.    Pursuant to Bankruptcy Rule 1015(b), the above-captioned chapter 11 cases are

   consolidated for procedural purposes only and shall be jointly administered by the Court.

      3.    Nothing contained in this order shall be deemed or construed as directing or

   otherwise affecting the substantive consolidation of any of the above-captioned cases.

      4.    The caption of the jointly administered cases shall read as follows:

   UNITED STATES BANKRUPTCY COURT
   SOUTHERN DISTRICT OF NEW YORK

   In re:
                                                           Chapter 11 Case No.

   GRUPO AEROMÉXICO, S.A.B. de C.V., et                    20-11563 (___)
   al.,
                                                           (Jointly Administered)

   Debtors.



      5.    The Debtors also seek the Court’s direction that a notation substantially similar to

   the following be entered on the docket of each of the Debtors’ chapter 11 cases to reflect

   the joint administration of these cases:




                                                 3
20-11561    Doc 2     Filed 06/30/20        Entered 06/30/20 22:23:28   Main Document           Pg
                                              13 of 13




      An Order has been entered in this case directing the procedural consolidation
      and joint administration of the chapter 11 cases of Grupo Aeroméxico, S.A.B.
      de C.V., Aerovias de México, S.A. de C.V, Aerolitoral, S.A. de C.V. and
      Aerovías Empresa de Cargo, S.A. de C.V. The docket in Case No. 20-11563
      (___) should be consulted for all matters affecting this case.


      6.   The Debtors may file their monthly operating reports required by the Operating

   Guidelines and Reporting Requirement for Debtors in Possession and Trustees, issued by

   the Executive Office of United States Trustees (rev. 11/27/13), by consolidating the

   information required for each debtor in one report that tracks and breaks out all of the

   specific information (e.g. receipts, disbursements, etc.) on a debtor-by-debtor basis in

   each monthly operating report.

      7.   The contents of the Motion and the notice procedures set forth therein are good

   and sufficient notice and satisfy the Bankruptcy Rules and the Local Bankruptcy Rules

   for the Southern District of New York, and no other or further notice of the Motion or the

   entry of this Order shall be required.

   Dated: New York, New York
         [    ], 2020




                                                  UNITED STATES BANKRUPTCY JUDGE




                                                  4
